Citation Nr: 9916052
Decision Date: 06/11/99	Archive Date: 08/06/99

DOCKET NO. 95-36 593               DATE JUN 11, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a psychiatric disorder
claimed as secondary to chemical exposure during service.

2. Entitlement to service connection for headaches, to include on
the basis of exposure to chemicals during service.

3. Entitlement to service connection for a back disorder.

REPRESENTATION 
Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to November
1957 and from July 1958 to February 1963.

This case comes before the Board of Veterans' Appeals (Board) from
a May 1995 rating decision by the RO in Winston-Salem, North
Carolina which denied service connection for a back disorder and a
nervous condition with headaches due to chemical testing during
service.

In May 1997, the Board remanded this case for further development.
It is before the Board for appellate consideration at this time.

In addition to the foregoing, the Board observes that in its May
1997 Remand, it provided some discussion with respect to a claim
submitted by the veteran in which he sought to reopen a previously
denied claim for service connection for a psychiatric disorder. It
was specifically noted that the claim had not been developed on
appeal, but the RO was nevertheless requested to consider that
matter. In a supplemental statement of the case prepared in
February 1999, the RO determined that the previously denied claim
had not been reopened. It does not appear, however, that the RO
advised the veteran of his appellate rights with respect to this
decision, as required by the provisions of 38 C.F.R. 3.103.
Although the issue still has not been perfected on appeal, the
matter is referred to the RO so that they may forward to the
veteran, at his most current address of record, the appropriate
notice of the February 1999 decision that was reached on this
issue. (In making this request, the Board is aware that the veteran
has not responded to a number of pieces of correspondence that have
been recently forwarded him at his address of record. Nevertheless,
procedural requirements make it necessary to at

- 2 -

least attempt to advise the veteran of the decision reached on this
issue, and of his appellate rights in that regard. Moreover, it may
well be that in the time that has passed since the RO last
attempted to contact the veteran and the case was forwarded to the
Board for its consideration, the veteran has provided a more
current address to which this notice may be sent.)

FINDINGS OF FACT

1. The veteran's claim for service connection for a psychiatric
disorder, claimed as secondary to chemical exposure during service,
is not plausible.

2. The veteran's claim for service connection for a headache
disorder, including claimed as secondary to chemical exposure
during service, is not plausible.

3. The veteran's claim for service connection for a back disorder
is not plausible.

CONCLUSIONS OF LAW

1. A well-grounded claim for service connection for a psychiatric
disorder secondary to chemical exposure during service has not been
presented. 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1998).

2. A well-grounded claim for service connection for a headache
disorder, including as secondary to chemical exposure during
service has not been presented. 38 U.S.C.A. 5107(a) (West 1991 &
Supp. 1998).

3. A well-grounded claim for service connection for a back disorder
has not been presented. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1998).

- 3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a. Service Connection for Headaches and a Psychiatric Disorder
Claimed as Secondary to Chemical Exposure.

On the veteran's September 1954 examination prior to entrance onto
his first period of service, no pertinent abnormalities were noted
on clinical evaluation. Review of the service medical records for
this period of active service revealed no pertinent findings. On
the veteran's October 1957 examination prior to discharge from his
first period of service, no pertinent abnormalities were noted.

No pertinent abnormalities were noted on the veteran's July 1958
examination prior to entrance on to his second period of service.
Review of the service medical records for this period of active
service revealed that the veteran was hospitalized at a military
facility in February and March 1960 for injuries sustained in a
motor vehicle accident which included a laceration injury to the
forehead. He was seen in March 1960 with complaints of a morning
headache of three days duration. Neurological evaluation revealed
intact cranial nerves and weak, but preserved, deep tendon
reflexes. The impression was rule out intracranial pressure
development. The following day it was reported that the headache
persisted. One day later he received treatment for nervousness
following an automobile accident.

The veteran was again hospitalized at a military facility in April
1960 for evaluation of complaints which included non-specific
headaches. He was reported to say that his headaches had decreased
since his vehicle accident the previous February. A neurological
examination was completely negative. X-rays of the skull were
negative. An electroencephalogram showed a mildly diffuse abnormal
tracing with a tendency to a convulsive disorder. It was felt that
this pattern would most likely clear. At the time of discharge from
the hospital, the diagnosis was medical observation for possible
intracranial injury.

The veteran was again hospitalized at military hospital from April
to May 1960 for complaints which included headaches, nervousness,
and insomnia. At discharge,

4 -

the diagnosis was psychogenic musculoskeletal reaction manifested
by headaches, left hip and knee pain, nervousness, and fear of
trucks. During a further hospitalization in June 1960, the veteran
complained of occasional headaches. A neurological evaluation was
unremarkable. After a psychology evaluation it was felt that the
veteran was a rather immature and passive aggressive personality.
At discharge, it was reported that the diagnosis of psychogenic
musculoskeletal reaction was not concurred in, and the new
diagnosis was passive dependency reaction, manifested by insomnia,
headaches, multiple somatic complaints, and resentment of authority
and doctors.

On a physical examination conducted in September 1960, no pertinent
findings were reported. It was noted that the veteran was
"preoccupied with his body and wanted to be tested physically". He
gave a history of an accident about 17 weeks earlier in which he
sustained a head injury and post-concussion headaches. He said that
he had been given an electroencephalogram and had been told that he
had an "anxiety state". It was said that he felt that he had not
been compensated for these injuries. In September 1960, the veteran
participated in a research test in which a single drop of 20
milligrams of a substance identified as "VX" with 1 percent
Hiltamine was applied to the veteran's forehead. It was reported
that this resulted in a rapid fall in the RBC-CHE level to below 30
percent of normal. Nausea and vomiting were also reported.

On a November 1962 psychiatric examination, it was noted that the
veteran had lately been withdrawn and reticent. He had been
observed to mumble to himself and to make threatening statements.
During the interview he was composed although his responses were
somewhat slowed at times, but there was no other evidence of
depression. There was an openness of speech which was said to be
common in people with poor social control. No psychotic ideation
was noted, although at times he approached feelings of narcissism.
There was no apparent anxiety. The diagnosis was anti-social
personality, chronic, moderate, manifested by conflict with
authority, lack of super-ego functions, rebelliousness, poor goals
and motivation, inability to profit from experience and acting out
behavior. On the

5 -

veteran's December 1962 examination prior to separation from
service, no pertinent abnormalities were noted on clinical
evaluation, although insomnia was reported.

On a VA medical examination in October 1970, no complaints or
findings of any headaches or psychiatric symptoms were noted. On a
VA medical examination in April 1984, the veteran was evaluated as
normal on neurological examination. On VA psychiatric examination
in April 1984, the veteran complained of being a little depressed.
He appeared to be preoccupied and reflective, but responded
promptly. There was a normal degree of spontaneity and his
orientation and sensorium were intact. Intelligence was normal.
There was no indication of a thought disorder or psychosis. A skull
X-ray was performed because of a complaint of headaches and showed
no evidence of a fracture. Calcification in the region of the
pineal gland was reported. The diagnosis following the examination
was dysthymic reaction related to medical and economic problems.

Private clinical records reflect treatment in June 1989 for
complaints of a slight headache after being struck on the head by
a glass. Evaluation revealed a slight laceration on the forehead.

On an examination conducted for the Pennsylvania Bureau of
Disability Determinations in April 1991, the veteran's complaints
included headaches. The veteran said that he had frequent headaches
which can be precipitated by alcohol, anxiety, or exposure to
sunlight. They were said to occur every other day and lasted about
a half an hour. They were located over the right frontal area and
were not accompanied by nausea, vomiting, or neurologic symptoms.
A neurological evaluation revealed no abnormalities. The
assessments included a history of headaches which did not seem to
be prolonged and were not accompanied by significant neurological
deficit or symptoms.

On a psychiatric examination conducted by the Pennsylvania Bureau
of Disability Determinations in January 1993, the veteran gave a
history of psychiatric difficulties while in the military. He said
that he was discharged in 1963 primarily for psychiatric reasons.
The veteran had not received any psychiatric treatment

- 6 - 

since his discharge from service. On mental status evaluation, he
was noted to have a sour and somewhat belligerent expression. No
abnormal mannerisms or behavior were reported. He spoke clearly and
was not blocked or inhibited, but abnormal content was noted. The
veteran was noted to blame many of his problems on the government
for not giving him a medical disability for injuries sustained in
an accident while in the service. He was said to think about death
a great deal but no suicidal ideation was noted. A great deal of
paranoid ideation was reported and he was said to mistrust people.
He was reported to be filled with bias and made remarks about
various ethnic groups. He was fully oriented but had poor social
judgment and paranoid ideation. The diagnosis was paranoid
personality disorder.

In an April 1993 decision by the SSA, it was reported that the
veteran suffered from a paranoid personality disorder.

Private clinical records reflect treatment in October 1995 for
suboccipital headaches which extended from the base of the neck to
the base of the skull. The assessment was cervical sprain/strain.

In a June 1997 letter from the U.S Army Medical Research and
Material Command, it was reported that the molecular components of
the "VX" agent was of the chemical type Organophosphorus Ester. Its
pharmacologic type was Anticholinesterase and its chemical name was
phosphonothiote, methyl- S-(2- dilsopropylamioethyl ) O-ethyl
Thiolophosphonic Acid, methyl-, S-2- diisopropylaminoethyl, ethyl
ester.

In the earlier Board remand in this case, the RO was instructed to
afford the veteran a VA psychiatric examination and a neurological
examination to determine the current presence or absence of a
psychiatric disorder and a headache disorder and to ascertain,
among other things, whether the veteran had an acquired psychiatric
disorder and headaches which were related to the psychiatric and
headache symptomatology noted during service, or to his exposure to
the substance classified as "VX" and the substance known as
Hiltamine. The record contains letters from the RO to the veteran
informing him of the date, time, and place to report for two

- 7 -

examinations in October 1998. The claims file also contains two
letters from a private health provider, who was to conduct the
above examinations, which reveal that the veteran failed to report
for either examination. In an October 1998 letter to the veteran,
addressed to his residence of record, the RO asked him to indicate
if he was willing to report for an examination. This letter was
returned to the RO by the Postal Service which indicated that an
attempt to deliver the letter was unsuccessful since the veteran's
whereabouts was unknown.

The veteran has contended that he has an acquired psychiatric
disorder and a headache disorder which are due to his exposure to
chemicals during service. In the alternative, he has contended that
his current psychiatric and headache symptoms were due to injuries
sustained in a motor vehicle accident while in the military.

Service connection may be granted for disability resulting from
disease or injury incurred during service. 38 U.S.C.A. 1131 (West
1991 & Supp. 1998). A personality disorder is a developmental
abnormality and not a disease for which service connection may be
granted. 38 C.F.R. 3.303(c) (1998). Service connection may also be
granted for any disease diagnosed after discharge when all the
evidence establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1998).

Under the applicable criteria, when entitlement to a benefit cannot
be established or confirmed without a current VA examination, and
a claimant, without good cause, fails to report for such an
examination, action shall be taken in accordance with 38 C.F.R.
3.655(b). Examples of good cause include, but are not limited to,
the illness or hospitalization of the claimant, death of an
immediate family member, etc. When a claimant fails to report for
an examination scheduled in conjunction with an original
compensation claim, the claim shall be rated based on the evidence
of record. 38 C.F.R. 3.655(b).

The threshold question in regard to these claims for service
connection is whether the veteran has met his burden of submitting
evidence of well-grounded (i.e. plausible) claims. If not, the
veteran's claims must fail and there is no duty to assist

- 8 -

him in the development of these claims. 38 U.S.C.A. 5107(a); Murphy
v. Derwinski, 1 Vet. App. 78 (1990). As will be explained below,
the Board finds that the veteran has not submitted evidence
sufficient to establish well-grounded or plausible claims in regard
to these issues.

The U.S. Court of Appeals for Veterans Claims (Court) has held that
the veteran must submit evidence, not just allegations, in order
for a claim to be considered well grounded. Tirpak v. Derwinski, 2
Vet. App. 609 (1992). When, as in this case, the issues involve
questions of medical diagnosis or causation, medical evidence is
required to make the claim well grounded. Grottveit v. Brown, 5
Vet. App. 91 (1993). Lay statements from the veteran regarding
questions of medical diagnosis and causation are not sufficient to
establish a well-grounded claim, as he is not competent to offer
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In
addition, the evidence must demonstrate that the veteran currently
has a disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).
According to a decision by the Court, a well-grounded claim
requires competent evidence of a current disability (a medical
diagnosis) of incurrence or aggravation of a disease or injury in
service (lay or medical evidence) and a nexus between the inservice
injury or disease and the current disability (medical evidence)
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran was seen on several occasions during service for the
treatment of nervousness, and somatic complaints which were
ultimately determined to be due to a personality disorder. A
personality disorder is a developmental abnormality and not an
acquired psychiatric disorder for which service connection may be
granted. 38 C.F.R. 3.303. In 1984, long after service discharge, a
diagnosis of dysthymic disorder was rendered. A dysthymic disorder
is an acquired psychiatric disability. In the early 1990s, however,
the veteran was diagnosed as having a paranoid personality disorder
which is also a developmental abnormality for which service
connection may be granted.

In order to clarify these various diagnosis of the veteran
psychiatric symptoms during and subsequent to discharge, it was
necessary to afford the veteran a current

9 -

psychiatric examination. The examination was also necessary to
determine if a relationship existed between the veteran's chemical
exposure during service and his current psychiatric symptoms. Since
the veteran did not appear for this examination, the provisions of
38 C.F.R. 3.655 provide that the veteran's claim be evaluated on
the basis of the current evidence.

The record as it now stands does not show the existence of an
acquired psychiatric disorder during service and also does not show
the current existence of a current acquired psychiatric disorder.
Therefore the first two requirements of a well- grounded claim
under the Courts holding in Caluza, supra, have not been met.
Moreover, even if we were to accept that the veteran current
psychiatric symptomatology is due to a dysthymic disorder, which is
an acquired psychiatric disability, the requirements for a well
grounded claim for service connection for this disorder would still
not be met under the Courts' standard. in Caluza., This is because
the nexus (connection) between the veteran's current psychiatric
symptoms and those shown during service has not been established by
competent medical evidence. While the veteran may believe that his
current psychiatric symptoms are due to either chemical exposure
during service or his injuries in a motor vehicle accident during
service, he is a layman (i.e. a person without medical training):
hence, he is not qualified to render an opinion regarding the
origin of his current psychiatric symptoms. See Espiritu, supra.
Accordingly, the veteran's claim for service connection for a
psychiatric disorder secondary to chemical exposure during service
must be denied as not well grounded.

Similarly, the veteran was noted to complain of headaches while in
service and complaints of headaches were also noted in the 1980s
and 1990s, long after service discharge. However, the veteran
failed to appear at the VA examination which was necessary to
clarify the nature and etiology of his post service headache
complaints, in particular, whether there was a relationship between
his recent headaches and the injuries which he sustained in a
vehicle accident while in service, or to his exposure to chemicals
while in the military. Therefore, the provisions of 38 C.F.R. 3.655
mandate that we also evaluate this claim for service connection for
headaches on the basis of the current evidence. Since there is no
competent medical evidence

- 10- 

showing any connection between the veteran's current headaches and
service, his claim for service connection for headaches fails to
meet the third requirement for a well-grounded claim as determined
by the Court in the Caluza case. While the veteran no doubt
believes that such a connection exists, he is not medically
qualified to provide an opinion as to the relationship between his
current headaches and service. Therefore, the veteran's claim for
service connection for a headache disorder, as secondary to
exposure to chemical exposure during service or otherwise, must
also be denied as not well grounded.

b. Service Connection for a Back Disorder

The veteran's service records for his first period of active
service, including his examination prior to service entrance and
examination prior to discharge, contain no complaints or findings
indicative of a back disorder.

On the veteran's July 1958 examination prior to entrance on to his
second period of service, no pertinent abnormalities were reported.
Review of the service medical records for this period of service
revealed that the veteran was hospitalized at a military facility
in February and March 1960 for injuries sustained in an motor
vehicle accident, including a severe abrasion to the left hip. He
received considerable treatment thereafter for complaints regarding
the left hip and left knee, but the treatment records contain no
references to any complaints or findings regarding the back. On a
September 1960 physical examination, the veteran's spine was
evaluated as normal. The spine was also evaluated as normal on the
veteran's December 1962 examination prior to final separation from
service.

The veteran was hospitalized at a private facility from March to
May 1969 for treatment of a gunshot wound to the abdomen. An
intervenous pyelogram was performed shortly after admission and
revealed findings which included a metallic foreign body to the
left of the L3 vertebra.


On VA medical examination in November 1970, an evaluation of the
musculoskeletal system showed no spinal abnormality.

On a September 1991 examination conducted for the Pennsylvania
Bureau of Disability Determinations, the veteran gave a history of
low back pain for several years. The pain was located centrally in
the lumbosacral area without any radiation. The pain was a
described as an aching and occurred almost daily. The veteran
denied bowel or bladder dysfunction and there was no leg weakness
or paresthesia. Evaluation of the back revealed full range of
motion. There was tenderness in the lumbar paravertebral muscles,
but no spasms were reported. An X-ray revealed degenerative disc
disease, most prominent at the L4-5 level. There was also a bullet
fragment near the left transverse process of L3.

A March 1993 decision by an administrative law judge for the SSA is
of record which revealed that the veteran was awarded disability
benefits from June 1991 for disorders which included degenerative
disc and joint disease of the lumbar spine.

In April and May 1994, the veteran was treated privately as an
outpatient for complaints which included low back pain.

The veteran has contended that he incurred his current chronic back
disability as a result of injuries sustained in a motor vehicle
accident during service.

Service connection may be granted for disability resulting from
disease or injury incurred during service 38 U.S.C.A. 1131 (West
1991 & Supp. 1998). Service connection may be granted for
degenerative joint disease of the spine if manifested to a
compensable degree within one year of discharge from service. 38
U.S.C.A. 1101, 11 12, 1113, 1137 (West 1991 & Supp. 1998); 38
C.F.R. 3.307, 3.309 (1998). Service connection may also be granted
for any disease diagnosed at any time after service discharge when
all the evidence establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1998).

- 12 -

The threshold question in regard to the issue of service connection
for a back disorder is again whether the veteran has met his burden
of submitting evidence of well-grounded (i.e. plausible) claims of
service connection for this disability. If not, the veteran's claim
must fail and there is no duty to assist him in the development of
the claims. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App.
78 (1990). As will be explained below, the Board finds that the
veteran has not submitted evidence sufficient to establish a well-
grounded or plausible claim in regard to this issue.

As noted earlier in this decision, the Court in Caluza, supra, held
that a well- grounded claim requires competent evidence of a
current disability (a medical diagnosis) of incidence or
aggravation of a disease or injury in service (lay or medical
evidence) and a nexus between the inservice injury or disease and
the current disability (medical evidence).

In this case, the evidence fails to reflect any treatment for a
back disability in service, or for many years thereafter. The
record does confirm, however, that the veteran injured his hip in
service, and we may presume that the veteran also experienced back
discomfort at that time for purposes of determining if his claim is
well grounded. That notwithstanding, the veteran has nevertheless
failed to satisfy the third requirement for a well-grounded claim
for service connection for a back disorder because there is no
competent medical evidence of record which demonstrates a
relationship between the veteran's currently diagnosed low back
disorder and service. While the veteran clearly believes that his
current low back disability is due to his inservice motor vehicle
accident, he is not competent to offer a medical opinion regarding
the etiology of his current low back disability. See Espiritu,
supra. Without medically competent evidence demonstrating a
relationship between the veteran's current back disability and his
military service, the veteran's claim for service connection for a
back disorder is not well grounded and must be denied.

- 13 -

ORDER

Service connection for a psychiatric disorder claimed as secondary
to chemical exposure during service is denied.

Service connection for a headache disorder, to include on the basis
of exposure to chemicals during service is denied.

Service connection for a back disorder is denied.

M.E. KILCOYNE 
Acting Member, Board of Veterans' Appeals 
